UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 23, 2007 TERABEAM, INC. (Exact name of registrant as specified in its charter) Delaware 000-29053 04-2751645 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 2115 O’Nel Drive, San Jose, CA 95131 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (408) 731-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 23, 2007, Terabeam, Inc., pursuant to resolutions of its Board of Directors, adopted an amendment to Section 5.1 and Section 5.2 of Article V of its By-laws to expressly permit uncertificated, book-entry shares, pursuant to new regulations of the Nasdaq Stock Market.The By-law amendment became effective immediately upon adoption of the resolutions.A copy of the By-law amendment is attached hereto as Exhibit 3.1. Item 8.01Other Events. At the annual meeting of stockholders of Terabeam, Inc. held on May 23, 2007, each of the following individuals was elected as a director of the company: Daniel A. Saginario Robert E. Fitzgerald John W. Gerdelman Alan B. Howe Pankaj Manglik Robert A. Wiedemer Item 9.01Financial Statements and Exhibits. (c) Exhibits See Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TERABEAM, INC. Dated: May 29, 2006 By: /s/ David L. Renauld David L. Renauld Vice President EXHIBIT INDEX Number Title 3.1 Amendment 1 to By-laws of Terabeam, Inc. 2
